 



Exhibit 10.1
Loan Agreement
Dated            March 25, 2008
Santander BanCorp (“Santander”)
Santander Financial Services, Inc. (“Santander FS”)
(each a “Borrower” and together the “Borrowers”)
Banco Santander Puerto Rico (“Bank”)

 



--------------------------------------------------------------------------------



 



Loan Agreement
Contents

         
 
       
Details
    1  
 
       
General terms
    3  
1 Interpretation
    3  
1.1 Definitions
    3  
1.2 References to certain general terms
    7  
1.3 Number
    8  
1.4 Headings
    8  
2 The Facility and Facility Limits
    8  
2.1 Bank to fund
    8  
2.2 Maximum accommodation — Limits
    8  
2.3 Liability of the Borrowers
    8  
2.4 Purpose
    9  
3 Using the Facility
    9  
3.1 Drawing down
    9  
3.2 Requesting a drawdown
    9  
3.3 Effect of a Drawdown Notice
    9  
3.4 Conditions to drawdown
    9  
3.5 Conditions to all drawdowns
    9  
3.6 Benefit of conditions
    10  
4 Interest
    10  
4.1 Interest charges
    10  
4.2 When Interest Periods begin and end
    10  
5 Repaying and prepaying
    10  
5.1 Repayment
    10  
5.2 Prepayment
    11  
5.3 Prepayments not available for redrawing
    11  
6 Payments
    11  
6.1 Manner of payment
    11  
6.2 No Withholding
    12  
7 Cancellation
    12  
8 Increased costs
    12  
8.1 Compensation
    12  
8.2 Possible minimization
    13  
9 Illegality or impossibility
    13  
9.1 Bank’s right to suspend or cancel
    13  
9.2 Extent and duration
    13  
9.3 Notice requiring prepayment
    13  
10 Representations and warranties
    14  
10.1 Representations and warranties
    14  
10.2 Repetition of representations and warranties
    15  
10.3 Reliance
    15  
11 Undertakings
    15  
11.1 General undertakings
    15  

 



--------------------------------------------------------------------------------



 



         
12 Default
    16  
12.1 Events of Default
    16  
12.2 Consequences of default
    17  
12.3 Investigation of default
    18  
13 Costs and indemnities
    18  
13.1 What the Borrowers agree to pay
    18  
13.2 Indemnity
    18  
14 Interest on overdue amounts
    19  
14.1 Obligation to pay
    19  
14.2 Compounding
    19  
14.3 Interest following judgment
    19  
15 Application of payments
    19  
16 Dealing with interests
    19  
16.1 No dealing by Borrowers
    19  
16.2 Dealings by Bank
    20  
17 Notices and other communications
    20  
17.1 Form — all communications
    20  
17.2 Form — communications sent by email
    20  
17.3 Delivery
    20  
17.4 When effective
    20  
17.5 When taken to be received
    20  
17.6 Receipt outside business hours
    21  
17.7 Waiver of notice period
    21  
18 General
    21  
18.1 Application to Transaction Documents
    21  
18.2 Prompt performance
    21  
18.3 Consents
    21  
18.4 Certificates
    22  
18.5 Set-off
    22  
18.6 Discretion in exercising rights
    22  
18.7 Partial exercising of rights
    22  
18.8 No liability for loss
    22  
18.9 Conflict of interest
    22  
18.10 Remedies cumulative
    22  
18.11 Indemnities
    22  
18.12 Rights and obligations are unaffected
    23  
18.13 Inconsistent law
    23  
18.14 Supervening legislation
    23  
18.15 Time of the essence
    23  
18.16 Variation and waiver
    23  
18.17 Further steps
    23  
18.18 Counterparts
    23  
18.19 Governing law
    23  
 
       
Schedule 1 - Conditions precedent (clause 3.4)
    1  
 
       
Schedule 2 - Drawdown Notice (clause 3)
    2  
 
       
Signature page
       

 



--------------------------------------------------------------------------------



 



Details
Parties

         
Parties
 
Santander, Santander FS and Bank
 
 
       
Santander BanCorp
  Name   Santander BanCorp
 
       
 
  IRS TAX ID   66-0573723
 
       
 
  Incorporated   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
4th Floor
San Juan, PR 00918
 
       
 
  Fax   +1-787-777-4191
 
       
 
  Telephone   +1- 787-777-4486
 
       
 
  Email   fbruno@bspr.com
 
       
 
  Attention   Fernando L. Bruno
 
       
Santander FS
Name   Santander Financial Services, Inc.
 
       
 
  IRS TAX ID   66-0422347
 
       
 
  Incorporated   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
4th Floor
San Juan, PR 00918
 
       
 
  Fax   +1-787-777-4191
 
       
 
  Telephone   +1-787-777-4486
 
       
 
  Email   fbruno@bspr.com
 
       
 
  Attention   Fernando L. Bruno

1



--------------------------------------------------------------------------------



 



         
Parties
 
Santander, Santander FS and Bank
 
       
Bank
  Name   Banco Santander Puerto Rico
 
       
 
  IRS TAX ID   66-312389
 
       
 
  Incorporated in   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
5th Floor
San Juan, PR 00918
 
       
 
  Fax   787-767-7913
 
       
 
  Telephone   787-777-4534
 
       
 
  Email   cmgarcia@bspr.com
 
       
 
  Attention   Carlos M. García

          Summary of facility    
 
       
Facility
  Facility Limit   $640,000,000
 
       
 
  Santander BanCorp Facility   $186,000,000
 
  Limit    
 
       
 
  Santander FS Facility Limit   $454,000,000
 
       
 
  Availability Period   The period from the date of this agreement to September
24, 2008
 
       
 
  Maturity Date   September 24, 2008
 
       
 
  Margin   0.465% per annum
 
       
 
  Purpose   To refinance borrowings from National Australia Bank Limited and for
general corporate purposes.
 
     
 
     
 
     

2



--------------------------------------------------------------------------------



 



Loan Agreement
General terms

1   Interpretation   1.1   Definitions       These meanings apply unless the
contrary intention appears:       Amount Owing means the total of all amounts
which are then due for payment, or which will or may become due for payment, in
connection with any Transaction Document (including transactions in connection
with them) to the Bank.       Authorized Officer means any appointed by the
party to act as an Authorized Officer for the purposes of the Transaction
Documents       Availability Period means the period from the date of this
agreement to September 24, 2008.       Bank means the person so described above
in the Details.       Borrower means Santander or Santander FS, as the context
requires.       Borrowers means Santander and Santander FS.       Business Day
means a day on which banks are open for general banking business in Madrid,
Spain, New York, New York and San Juan, Puerto Rico (not being a Saturday,
Sunday or public holiday in any such place).       BSCH means Banco Santander,
SA.       Control of a corporation includes the direct or indirect power to
directly or indirectly:

  (a)   direct the management or policies of the corporation; or     (b)  
control the membership of the board of directors,     (c)   whether or not the
power has statutory, legal or equitable force or is based on statutory, legal or
equitable rights and whether or not it arises by means of trusts, agreements,
arrangements, understandings, practices, the ownership of any interest in shares
or stock of the corporation or otherwise.

    Costs includes costs, charges and expenses, including those incurred in
connection with advisors.       Default Rate means the Interest Rate plus 2% per
annum. For the purpose of this definition, the Interest Rate is calculated as if
the overdue amount is a Drawing with Interest Periods of

3



--------------------------------------------------------------------------------



 



    30 days (or another period chosen from time to time by the Bank) with the
first Interest Period starting on and including the due date.       Details
means the section of this agreement headed “Details.”       Directive means:

  (a)   a law; or     (b)   a treaty, an official directive, request, guideline
or policy (whether or not having the force of law) with which responsible
financiers generally comply in carrying on their business.

    Drawdown Date means the date on which a drawdown is or is to be made.      
Drawdown Notice means a completed notice containing the information and
representations and warranties set out in Schedule 2.       Drawing means the
outstanding principal amount of a drawdown made under the Facility.       Event
of Default means an event so described in clause 12 (“Default”).       Facility
means the Santander BanCorp Facility or the Santander FS Facility or both, as
the context requires.       Facility Limit means the sum of the Santander
BanCorp Facility Limit and the Santander FS Facility Limit, as each may be
reduced or cancelled under this agreement.       Financial Report means a
financial report consisting of:

  (a)   financial statements; and     (b)   any notes to those financial
statements; and     (c)   any directors’ declaration about the financial
statements and notes,

    together with any reports (including any directors’ reports) attached to any
of those documents or intended to be read with any of them.       A person is
Insolvent if:

  (a)   it is (or states that it is) an insolvent under administration or
insolvent (within the meaning of any relevant law); or     (b)   it is in
liquidation, in provisional liquidation, under administration or wound up or has
had a controller appointed to its property; or     (c)   it is subject to any
arrangement, assignment, moratorium or composition, protected from creditors
under any statute or dissolved (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms approved by the Bank); or

4



--------------------------------------------------------------------------------



 



  (d)   an application or order has been made (and, in the case of an
application, it is not stayed, withdrawn or dismissed within 30 days),
resolution passed, proposal put forward, or any other action taken, in each case
in connection with that person, which is preparatory to or could result in any
of (a), (b) or (c) above; or     (e)   it is otherwise unable to pay its debts
when they fall due; or     (f)   something having a substantially similar effect
to (a) to (e) happens in connection with that person under the law of any
jurisdiction.

    Interest Payment Date means the last day of an Interest Period.      
Interest Period means, subject to clause 4.2, a period of 30 days.      
Interest Rate means LIBOR plus the Margin.       LIBOR means, for any date
(“Relevant Date”) and period (“Relevant Period”) and amount (“Relevant Amount”),
the rate per annum (rounded upwards, if necessary, to the nearest 1/100,000 of
1%) appearing on the Dow Jones Market Service (formerly Telerate page 3750) as
the London interbank offered rate for deposits in dollars at approximately
11:00 A.M. (London time) two Business Days preceding the Relevant Date. If such
rates does not appear on the Dow Jones Market Service, the rate for the Relevant
Date will be the rate per annum (rounded upwards, if necessary, to the nearest
1/100,000 of 1%) appearing on Reuters Screen LIBO Page as the London interbank
offered rate for deposits in dollars at approximately 11:00 A.M. (London time)
two Business Days preceding the Relevant Date for the Relevant Period commencing
on the Relevant Date and in the Relevant Amount; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100,000 of 1%).       Limit means:

  (a)   the Facility Limit;     (b)   the Santander BanCorp Facility Limit; and
    (c)   Santander FS Facility Limit,

    or any of them, as the context requires.       Material Adverse Effect means
a material adverse effect on:

  (a)   the applicable Borrower’s ability to comply with its obligations under
any Transaction Document; or     (b)   the Bank’s rights under a Transaction
Document; or     (c)   the business or financial condition of the applicable
Borrower.

5



--------------------------------------------------------------------------------



 



    Margin means a margin of 0.465% per annum.       Maturity Date means
September 24, 2008.       Moody’s means Moody’s Investors Service, Inc. and any
successor or successors.       Potential Event of Default means an event which,
with the giving of notice, lapse of time or fulfillment of any condition, would
be likely to become an Event of Default.       Reference Banks means four major
banks in the London interbank market selected by the Bank.       S&P means
Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies,
Inc., and any successor or successors.       Santander BanCorp Facility means
the facility made available to Santander under this agreement.       Santander
BanCorp Facility Limit means $186,000,000.       Santander FS Facility means the
facility made available to Santander FS under this agreement.       Santander FS
Facility Limit means $454,000,000.       Santander Group means the corporate
group comprising BSCH and its consolidated Subsidiaries.       Security
Agreement, Pledge and Assignment means the Security Agreement, Pledge and
Assignment dated on or about the date of this Loan Agreement, between BSCH and
the Bank.       Subsidiary of an entity means another entity which:

  (a)   is a subsidiary of the first entity within the meaning of any applicable
legislation, if the context requires it; or     (b)   is part of the
consolidated entity constituted by the first entity and the entities it is
required to include in the consolidated financial statements it prepares, or
would be if the first entity was required to prepare consolidated financial
statements.

    Taxes means taxes, levies, imposts, deductions, charges, withholdings and
duties (including any withholding tax, stamp duties and transaction duties)
imposed by any authority together with any related interest, penalties, fines
and expenses in connection with them, except if imposed on, or calculated having
regard to, the net income of the Bank or any tax imposed on the Bank as a result
of conducting business operations in Puerto Rico.       Transaction Documents
means:

6



--------------------------------------------------------------------------------



 



  (a)   this agreement;     (b)   any Drawdown Notice;     (c)   the Security
Agreement, Pledge and Assignment;     (d)   any document which a Borrower or
BSCH acknowledges in writing to be a Transaction Document; and     (e)   any
other document connected with any of them.

1.2   References to certain general terms       Unless the contrary intention
appears, in this agreement:

  (a)   a reference to a group of persons is a reference to any two or more of
them jointly and to each of them individually;     (b)   an agreement,
representation or warranty in favor of two or more persons is for the benefit of
them jointly and each of them individually;     (c)   an agreement,
representation or warranty by two or more persons binds them jointly and each of
them individually but an agreement, representation or warranty by the Bank binds
the Bank individually only;     (d)   a reference to any thing (including an
amount) is a reference to the whole and each part of it;     (e)   a reference
to a document (including this agreement) includes any variation or replacement
of it;     (f)   a reference to United States dollars, dollars, $ or US$ is a
reference to the lawful currency of the United States of America;     (g)   a
reference to a time of day is a reference to Puerto Rico time;     (h)   the
word “person” includes an individual, a firm, a body corporate, an
unincorporated association and an authority;     (i)   a reference to a
particular person includes the person’s executors, administrators, successors,
substitutes (including persons taking by novation) and assigns;     (j)   the
words “including,” “for example” or “such as” when introducing an example, do
not limit the meaning of the words to which the example relates to that example
or examples of a similar kind;     (k)   an Event of Default or Potential Event
of Default is “continuing” if it has not been waived by, or remedied to the
satisfaction of, the Bank.

7



--------------------------------------------------------------------------------



 



1.3   Number       The singular includes the plural and vice versa.   1.4  
Headings       Headings and the Summary in the Details are for convenience only
and do not affect the interpretation of this agreement.   2   The Facility and
Facility Limits   2.1   Bank to fund       The Bank agrees to provide the
financial accommodation requested by the Borrowers under this agreement.   2.2  
Maximum accommodation — Limits

  (a)   Subject to paragraphs (b) and (c), the maximum total amount of financial
accommodation available to the Borrowers under this agreement is the Facility
Limit.     (b)   Within the Facility Limit:

  (i)   the maximum total amount of financial accommodation available to
Santander is the Santander BanCorp Facility Limit; and     (ii)   the maximum
total amount of financial accommodation available to Santander FS is the
Santander FS Facility Limit.

  (c)   To avoid doubt:

  (i)   no part of the Santander BanCorp Facility Limit is available to be
borrowed by Santander FS; and     (ii)   no part of the Santander FS Facility
Limit is available to be borrowed by Santander.

2.3   Liability of the Borrowers       The Borrowers’ obligations to pay
principal and interest in connection with the Facilities is several and not
joint (“mancomunado”). Therefore:

  (a)   a Drawing by Santander under the Santander BanCorp Facility, all amounts
of interest (including default interest) in connection with that Drawing, and
amounts payable under clause 6.2 in connection with any payment by Santander,
are repayable or payable (as the case may be) by Santander and not by Santander
FS; and     (b)   a Drawing by Santander FS under the Santander FS Facility, all
amounts of interest (including default interest) in connection with that
Drawing, and amounts payable

8



--------------------------------------------------------------------------------



 



      under clause 6.2 in connection with any payment by Santander FS, are
repayable or payable (as the case may be) by Santander FS and not by Santander.

    Subject only to clause 2.3 above, the Borrowers are jointly and severally
liable to pay all other amounts payable under the Transaction Documents
(including amounts payable under indemnities to the extent they do not comprise
amounts in the nature of those described in paragraphs (a) or (b)).   2.4  
Purpose       Drawings under the Facilities may only be used to refinance
borrowings from National Australia Bank Limited and for general corporate
purposes, and for no other purpose.   3   Using the Facility   3.1   Drawing
down       The Borrowers need not use the Facility. However, if a Borrower wants
to use a Facility, a Borrower may do so by a single drawdown. The undrawn part
of a Facility is automatically cancelled after the Drawing is made.   3.2  
Requesting a drawdown       If a Borrower wants a drawdown, it agrees to give a
Drawdown Notice to the Bank by 11:00 am (Puerto Rico time) on the Business Day
next preceding the day it wants the drawdown. Each Borrower must provide its own
Drawdown Notice.   3.3   Effect of a Drawdown Notice       A Drawdown Notice is
effective when the Bank actually receives it in legible form. An effective
Drawdown Notice is irrevocable.   3.4   Conditions to drawdown       Neither
Borrower may request a drawdown until the Bank has received every item listed in
Schedule 1 (“Conditions precedent”) in form and substance satisfactory to the
Bank. Any item required to be certified must be certified by a secretary or a
director of the applicable Borrower as being true and complete as at a date no
earlier than the date of this agreement.       The Bank agrees to notify the
applicable Borrower as soon as practicable after the Bank receives the final
item.   3.5   Conditions to all drawdowns       The Bank need not provide any
financial accommodation unless:

  (a)   it is to be provided during the Availability Period; and     (b)   it is
satisfied that the financial accommodation is to be used solely for the purpose
described in clause 2.4; and

9



--------------------------------------------------------------------------------



 



  (c)   the Bank has received a Drawdown Notice in respect of it; and     (d)  
the Bank is satisfied that the representations and warranties in clause 10
(“Representations and warranties”) and in the Drawdown Notice, and the
statements in the Drawdown Notice, are correct and not misleading at the date of
the Drawdown Notice and at the date the accommodation is provided; and     (e)  
the Bank is satisfied that no Event of Default or Potential Event of Default is
continuing, or would result from the accommodation being provided; and     (f)  
the Bank has received all other documents and other information it reasonably
requests.

3.6 Benefit of conditions     Each condition to drawdown is for the sole benefit
of the Bank and may be waived by it.   4 Interest   4.1 Interest charges    
Each Borrower agrees to pay interest on the Drawing for each of its Interest
Periods at the applicable Interest Rate. Interest:

  (a)   accrues daily from and including the first day of an Interest Period to
but excluding the last day of the Interest Period; and     (b)   is payable on
each Interest Payment Date; and     (c)   is calculated on actual days elapsed
and a year of 360 days.

4.2   When Interest Periods begin and end

  (a)   The first Interest Period for a Drawing begins on the Drawdown Date.    
(b)   Each subsequent Interest Period begins on the day when the preceding
Interest Period for the Drawing ends.     (c)   An Interest Period which would
otherwise end on a day which is not a Business Day ends on the previous Business
Day.     (d)   However, an Interest Period which would otherwise end after the
Maturity Date ends on the Maturity Date.

5   Repaying and prepaying   5.1   Repayment       Each Borrower agrees to repay
the Drawing in full on the Maturity Date.

10



--------------------------------------------------------------------------------



 



5.2   Prepayment       A Borrower may prepay the Drawing in full (but not in
part) by notifying the proposed prepayment to the Bank by 11:00 am (Puerto Rico
time) on the second Business Day before the prepayment (once given, a notice of
prepayment is irrevocable and the Borrower is obliged to prepay in accordance
with the notice).       If the prepayment is made on the last day of the
Interest Period for the Drawing, no break costs or other fees or charges are
payable. However, if a Borrower prepays on a day other than the last day of the
Interest Period for the Drawing, it may be liable for break costs - see clause
13.2 (“Indemnity”).   5.3   Prepayments not available for redrawing      
Amounts prepaid or repaid, as the case may be, may not be redrawn.   6  
Payments   6.1   Manner of payment       Unless a provision of a Transaction
Document expressly states otherwise, each Borrower agrees to make payments
(including payments by way of reimbursement) under each Transaction Document:

  (a)   on the due date (or, if that is not a Business Day, on the previous
Business Day); and     (b)   not later than 11:00 am, Puerto Rico time; and    
(c)   in United States dollars in immediately available funds; and     (d)   to
the Bank by payment into the following account, or as the Bank otherwise
directs:

Bank: Deutsche Bank
ABA: 021001033
For account of: Banco Santander PR
Account No.: 04201408

    If the Bank directs a Borrower to pay a particular party or in a particular
manner, a Borrower is taken to have satisfied its obligation to the Bank by
paying in accordance with the direction.

11



--------------------------------------------------------------------------------



 



    A Borrower satisfies a payment obligation only when the Bank or the person
to whom it has directed payment receives the amount.   6.2   No Withholding    
  All payments to be made by a Borrower must be made without set-off or
counter-claim, and be free and clear of any withholding or deduction for Taxes
unless prohibited by law. If any deduction is required by law, the relevant
Borrower will make the deduction, pay any Taxes, and pay to the Bank further
amount(s) sufficient to ensure that the Bank receives the same net amount as it
would have received if no deduction had been made.   7   Cancellation      
Before a Drawing is made, a Borrower may cancel an undrawn Facility in whole or
in part by notifying the Bank on or before the second Business Day before the
cancellation is to take effect. A partial cancellation must be at least
$1,000,000 and a whole multiple of $1,000,000. Once given, the notice is
irrevocable. The relevant Limits will be reduced by the amount of any
cancellation.   8   Increased costs   8.1   Compensation       Each Borrower
agrees to compensate the Bank on demand if the Bank determines that:

  (a)   a Directive or change in Directive, in either case applying for the
first time after the date of this agreement; or     (b)   a change in a
Directive’s interpretation or administration by an authority after the date of
this agreement; or     (c)   compliance by the Bank or any of its Related
Entities with any such Directive, changed Directive or changed interpretation or
administration

    directly or indirectly:

  (i)   increases the cost of the Facility to the Bank or any of its Related
Entities; or     (ii)   reduces any amount received or receivable by the Bank,
or the effective return to, the Bank or any of its Related Entities, in
connection with the Facility; or     (iii)   reduces the return on capital
allocated to the Facility.

    In this clause 8.1, a reference to a Directive does not include a Directive
imposing or changing the basis of a tax on the overall net income of the Bank.

12



--------------------------------------------------------------------------------



 



    The Bank shall notify the Borrowers of any event occurring after the date of
this agreement entitling the Bank to compensation under this clause 8.1 as
promptly as practicable, but in any event within two days after the Bank obtains
actual knowledge thereof, provided that if the Bank fails to give such notice to
the Borrowers within two days after it obtains actual knowledge of such event,
the Bank shall only be entitled to payment under clause 8.1 for costs or other
amounts incurred or payable from and after the date that is two days prior to
the date of actual notice to the Borrowers.       Compensation need not be in
the form of a lump sum and may be demanded as a series of payments.   8.2  
Possible minimization       Each Borrower agrees to compensate the Bank whether
or not the increase or reduction could have been avoided. However, if a Borrower
asks, the Bank agrees to consider ways of minimizing any increase or reduction.
  9   Illegality or impossibility   9.1   Bank’s right to suspend or cancel    
  This clause 9 applies if the Bank determines that:

  (a)   a change in a Directive; or     (b)   a change in the interpretation or
administration of a Directive by an authority; or     (c)   a Directive,

    applying for the first time after the date of this agreement, makes it (or
will make it) illegal or impossible in practice for the Bank to fund, provide,
or continue to fund or provide, financial accommodation under the Transaction
Documents. In these circumstances, the Bank, by giving a notice to the
Borrowers, may suspend or cancel some or all of the Bank’s obligations under
this agreement as indicated in the notice.   9.2   Extent and duration       The
suspension or cancellation:

  (a)   must apply only to the extent necessary to avoid the illegality or
impossibility; and     (b)   in the case of suspension, may continue only for so
long as the illegality or impossibility continues.

9.3   Notice requiring prepayment       If the illegality or impossibility
relates to the Drawing, the Bank, by giving a notice to the Borrowers, may
require prepayment of all or part of the Drawing and interest accrued on that

13



--------------------------------------------------------------------------------



 



    part. Each Borrower agrees to repay the amount specified within two Business
Days after receiving the notice (or, if earlier, on the date the illegality or
impossibility arises).   10   Representations and warranties   10.1  
Representations and warranties       Each Borrower represents and warrants in
respect of itself that:

  (a)   (incorporation and existence) it has been incorporated in accordance
with the laws of the Commonwealth of Puerto Rico, is validly existing under
those laws and has power and authority to carry on its business as it is now
being conducted; and     (b)   (power) it has power to enter into the
Transaction Documents to which it is a party and comply with its obligations
under them; and     (c)   (no contravention or exceeding power) the Transaction
Documents and the transactions under them which involve it do not contravene its
organizational documents (if any) or any law or obligation by which it is bound
or to which any of its assets are subject, where such contravention has or is
likely to have a Material Adverse Effect, or cause a limitation on its powers or
the powers of its directors to be exceeded; and     (d)   (authorizations) it
has in full force and effect the authorizations necessary for it to enter into
the Transaction Documents to which it is a party, to comply with its obligations
and exercise its rights under them and to allow them to be enforced; and     (e)
  (validity of obligations) its obligations under the Transaction Documents are
valid and binding and are enforceable against it in accordance with their terms;
and     (f)   (benefit) it benefits by entering into the Transaction Documents
to which it is a party; and     (g)   (accounts) its most recent Financial
Report given to the Bank complies with the requirements of any applicable laws
and:

  (i)   complies with any applicable accounting standards; and     (ii)   gives
a true and fair view of its financial position and performance or, if it is
required to prepare consolidated financial statements, the financial position
and performance of the consolidated entity constituted by it and the entities it
is required to include in the consolidated financial statements; and

  (h)   (solvency) there are no reasonable grounds to suspect that it is unable
to pay its debts as and when they become due and payable; and     (i)   (not a
trustee) unless stated in the Details, it does not enter into any Transaction
Document as trustee; and

14



--------------------------------------------------------------------------------



 



  (j)   (litigation) there is no pending or threatened proceeding affecting it
or any of its assets before a court, authority, commission or arbitrator in
which a decision against it (either alone or together with other decisions) is
likely to have a Material Adverse Effect; and     (k)   (Event of Default) no
Event of Default or Potential Event of Default is continuing; and     (l)  
(default under law — Material Adverse Effect) it is not in breach of a law or
obligation affecting it or its assets in a way which has had, or is likely to
have, a Material Adverse Effect; and     (m)   (full disclosure) all information
provided by it to the Bank (whether following a request from the Bank or
otherwise) and which is used by the Bank in its assessment of the nature and
amount of the risk undertaken by the Bank in entering into the Transaction
Documents, and doing anything in connection with them, is complete and accurate
as of the time such information is provided to the Bank; and     (n)   (no
immunity) it has no immunity from the jurisdiction of a court or from legal
process; and     (o)   (residency) the Borrower is a company resident in Puerto
Rico for taxation purposes and is not resident for taxation purposes in any
other jurisdiction.

10.2   Repetition of representations and warranties       The representations
and warranties in this clause 10 are taken to be also repeated (by reference to
the then current circumstances) on each Drawdown Date and (in the case of those
in clause 10.1(d), (g), (h), (n) and (o)) on each Interest Payment Date.   10.3
  Reliance       Each Borrower acknowledges that the Bank has entered into the
Transaction Documents in reliance on the representations and warranties in this
clause 10.   11   Undertakings   11.1   General undertakings       Each Borrower
undertakes:

  (a)   (accounting records) to keep proper accounting records; and     (b)  
(conduct of business) to conduct its business (including collecting debts owed
to it) in the ordinary course consistent with its practices as at the date of
this agreement; and

15



--------------------------------------------------------------------------------



 



  (c)   (no cessation of business) not, without the Bank’s consent, (which shall
not be unreasonably withheld) significantly change the general character of any
business it conducts; and     (d)   (information) to give the Bank any document
or other information that the Bank reasonably requests from time to time; and  
  (e)   (status certificates) on request from the Bank, to give the Bank a
certificate signed by two of its Authorized Officers which states whether an
Event of Default or Potential Event of Default is continuing; and     (f)  
(maintain authorizations) to obtain, renew on time and comply with the terms of
each authorization necessary for it to enter into the Transaction Documents to
which it is a party, to comply with its obligations and exercise its rights
under them and to allow them to be enforced.

12   Default   12.1   Events of Default       Each of the following is an Event
of Default:

  (a)   (non-payment — Transaction Document) a Borrower does not pay on time any
amount payable by it under any Transaction Document in the manner required under
it; or     (b)   (cross default) any present or future monetary obligations of a
Borrower for amounts totaling more than $3,000,000 (or equivalent) are not
satisfied on time (or at the end of their period of grace) or become prematurely
payable as a result of a default of a Borrower.         (In this clause 12.1(b),
a “monetary obligation” means a monetary obligation in connection with:

  (i)   money borrowed or raised; or     (ii)   any hiring arrangement,
redeemable preference share, letter of credit or financial markets transaction
(including a swap, option or futures contract), performance bond or guarantee
facility; or     (iii)   a guarantee or indemnity in connection with anything
referred to in clauses 12.1(b)(i) or 12.1(b)(ii)); or

  (c)   (enforcement against assets) distress is levied or a judgment, order or
Encumbrance is enforced, or becomes enforceable, against any property of a
Borrower having a value of more than $3,000,000 (or equivalent); or

16



--------------------------------------------------------------------------------



 



  (d)   (incorrect representation or warranty) a representation or warranty
made, or taken by clause 10.2 to be repeated, by or for a Borrower in this
agreement or by BSCH in the Security Agreement, Pledge and Assignment is found
to have been incorrect or misleading when made or so taken to be repeated; or  
  (e)   (Insolvency) a Borrower or Banco Santander becomes Insolvent; or     (f)
  (ceasing business) a Borrower or BSCH stops payment on any of its material
obligations, ceases to carry on its business or a material part of it, or
threatens to do either of those things except to reconstruct or amalgamate while
solvent on terms approved by the Bank; or     (g)   (voidable Transaction
Document) a Transaction Document or a transaction in connection with it is or
becomes (or is claimed to be) wholly or partly void, voidable or unenforceable
or does not have (or is claimed not to have) the priority the Bank intended it
to have, in each case, as a result of events not due to the acts or omissions of
the Bank (“claimed” in this paragraph means claimed by a Borrower or any of its
Related Entities or anyone on behalf of any of them); or     (h)   (appointment
of manager) a person is appointed under legislation to manage any part of the
affairs of a Borrower or BSCH; or     (i)   (Material Adverse Effect) an event
occurs which has, or is likely to have (or a series of events occur which,
together, have, or are likely to have), a Material Adverse Effect;     (j)  
(collateral) the value of any cash collateral deposited with the Bank and
provided as security for the Facility under the Security Agreement, Pledge and
Assignment ceases to be at least equal in amount to any amount that may be
required under Section 23A of the Federal Reserve Act and Regulation W
promulgated thereunder; or     (k)   (non-compliance with other obligations) a
Borrower or BSCH does not comply with any other obligation under any Transaction
Document and, if the non-compliance can be remedied, does not remedy the
non-compliance within ten days.

12.2   Consequences of default       If an Event of Default is continuing, then
the Bank may declare at any time by notice to the Borrowers that:

  (a)   subject to clause 2.3, an amount equal to the Amount Owing is either:

  (i)   payable on demand; or     (ii)   immediately due for payment;

  (b)   the Bank’s obligations specified in the notice are terminated.

17



--------------------------------------------------------------------------------



 



    The Bank may make either or both of these declarations. The making of either
of them gives immediate effect to its provisions.

12.3   Investigation of default       If the Bank reasonably believes that an
Event of Default is, or may be, continuing, the Bank may appoint a person to
investigate this. Each Borrower agrees to co-operate with the person and comply
with every reasonable request they make. If there is or was an Event of Default,
the Borrowers agree to pay all Costs in connection with the investigation.   13
  Costs and indemnities   13.1   What the Borrowers agree to pay       The
Borrowers agree to pay or reimburse the Bank for:

  (a)   all its reasonable Costs in drafting and negotiating a Transaction
Document; and     (b)   enforcing a Transaction Document,

    including, but not limited to, legal Costs.       The Borrowers must pay all
stamp duty in connection with a Transaction Document.   13.2   Indemnity      
The Borrowers shall indemnify the Bank against any liability or loss arising
from, and any Costs incurred in connection with:

  (a)   financial accommodation requested under a Transaction Document not being
provided in accordance with the request for any reason except default of the
Bank; or     (b)   financial accommodation under a Transaction Document being
repaid, discharged or made payable other than at its maturity or on an Interest
Payment Date applicable to it or as otherwise allowed under the terms of a
Transaction Document; or     (c)   the Bank acting in connection with a
Transaction Document in good faith on fax, telephone, email or written
instructions purporting to originate from the offices of a Borrower or to be
given by an Authorized Officer of a Borrower; or     (d)   an Event of Default;
or     (e)   the Bank exercising or attempting to exercise a right or remedy in
connection with a Transaction Document after an Event of Default; or     (f)  
any indemnity the Bank gives a controller or administrator of the Borrowers.

    The Borrowers agree to pay amounts due under this indemnity on demand from
the Bank.

18



--------------------------------------------------------------------------------



 



14   Interest on overdue amounts   14.1   Obligation to pay       If a Borrower
does not pay any amount under this agreement on the due date for payment, the
relevant Borrower agrees to pay interest on any such amount at the Default Rate.
The interest accrues daily from (and including) the due date to (but excluding)
the date of actual payment and is calculated on actual days elapsed and a year
of 360 days.       The relevant Borrower agrees to pay interest under this
clause on demand from the Bank.   14.2   Compounding       To the extent
permitted by applicable law, any interest payable under clause 14.1 which is not
paid when due for payment may be added to the overdue amount by the Bank at
intervals which the Bank determines from time to time or, if no determination is
made, every 30 days. Interest is payable on the increased overdue amount at the
Default Rate in the manner set out in clause 14.1.   14.3   Interest following
judgment       If a liability becomes merged in a judgment, the relevant
Borrower agrees to pay interest on the amount of that liability as an
independent obligation. This interest:

  (a)   accrues daily from (and including) the date the liability becomes due
for payment both before and after the judgment up to (but excluding) the date
the liability is paid; and     (b)   is calculated at the judgment rate or the
Default Rate (whichever is higher).

    The relevant Borrower agrees to pay interest under this clause on demand
from the Bank.

15   Application of payments       Subject to clause 2.3, the Bank may apply
amounts paid by the Borrowers towards satisfaction of the Borrowers’ obligations
under the Transaction Documents in the manner it sees fit, unless the
Transaction Documents expressly provide otherwise. This appropriation overrides
any purported appropriation by a Borrower or any other person.   16   Dealing
with interests   16.1   No dealing by Borrowers       The Borrowers may not
assign or otherwise deal with their rights under any Transaction Document or
allow any interest in them to arise or be varied, in each case, without the
Bank’s consent.

19



--------------------------------------------------------------------------------



 



16.2   Dealings by Bank       The Bank may assign or otherwise deal with its
rights under the Transaction Documents (including by assignment or
participation) without the consent of any person.   17   Notices and other
communications   17.1   Form — all communications       Unless expressly stated
otherwise in the Transaction Documents, all notices, certificates, consents,
approvals, waivers and other communications in connection with a Transaction
Document must be in writing, signed by the sender (if an individual) or an
Authorized Officer of the sender and marked for the attention of the person
identified in the Details or, if the recipient has notified otherwise, then
marked for attention in the way last notified.   17.2   Form — communications
sent by email       Communications sent by email need not be marked for
attention in the way stated in clause 17.1 (“Form — all communications”).
However, the email must state the first and last name of the sender.      
Communications sent by email are taken to be signed by the named sender.   17.3
  Delivery       Communications must be:

  (a)   Hand delivered at the address set out or referred to in the Details; or
    (b)   sent by prepaid ordinary post (airmail, if appropriate) to the address
set out or referred to in the Details; or     (c)   sent by fax to the fax
number set out or referred to in the Details; or     (d)   sent by email to the
address set out or referred to in the Details.

    However, if the intended recipient has notified a changed address or fax
number, then communications must be to that address or number.

17.4   When effective       Communications take effect from the time they are
received or taken to be received under clause 17.5 (“When taken to be received”)
(whichever happens first) unless a later time is specified.   17.5   When taken
to be received       Communications are taken to be received:

20



--------------------------------------------------------------------------------



 



  (a)   if sent by post, three days after posting (or seven days after posting
if sent from one country to another); or     (b)   if sent by fax, at the time
shown in the transmission report as the time that the whole fax was sent; or    
(c)   if sent by email:

  (i)   when the sender receives an automated message confirming delivery; or  
  (ii)   four hours after the time sent (as recorded on the device from which
the sender sent the email) unless the sender receives an automated message that
the email has not been delivered,

      whichever happens first.

17.6   Receipt outside business hours       Despite clauses 17.4 (“When
effective”) and 17.5 (“When taken to be received”), if communications are
received or taken to be received under clause 17.5 after 5:00 pm in the place of
receipt or on a non-Business Day, they are taken to be received at 9:00 am on
the next Business Day and take effect from that time unless a later time is
specified.   17.7   Waiver of notice period       The Bank may waive a period of
notice required to be given by a Borrower under this agreement.   18   General  
18.1   Application to Transaction Documents       If anything in this clause 18
(“General”) is inconsistent with a provision in another Transaction Document,
then the provision in the other Transaction Document prevails for the purposes
of that Transaction Document.   18.2   Prompt performance       Subject to
clause 18.15 (“Time of the essence”):

  (a)   if a Transaction Document specifies when a Borrower agrees to perform an
obligation, the Borrower agrees to perform it by the time specified; and     (b)
  the Borrowers agree to perform all other obligations promptly.

18.3   Consents       The Borrowers agree to comply with all conditions in any
consent the Bank gives in connection with a Transaction Document.

21



--------------------------------------------------------------------------------



 



18.4   Certificates       The Bank may give the Borrowers a certificate about an
amount payable or other matter in connection with a Transaction Document. The
certificate is sufficient evidence of the amount or matter, unless it is proved
to be incorrect.   18.5   Set-off       If an Event of Default is continuing,
the Bank may, in its absolute discretion, set off any amount owing by the Bank
to a Borrower (whether or not due for payment) against any amount due for
payment by a Borrower to the Bank under a Transaction Document.       The Bank
may do anything necessary to effect any set-off under this clause (including
varying the date for payment of any amount owing by the Bank to a Borrower and
making currency exchanges). This clause applies despite any other agreement
between a Borrower and the Bank.   18.6   Discretion in exercising rights      
The Bank may exercise a right or remedy or give or refuse its consent under a
Transaction Document in any way it considers appropriate (including by imposing
conditions).   18.7   Partial exercising of rights       If the Bank does not
exercise a right or remedy under a Transaction Document fully or at a given
time, the Bank may still exercise it later.   18.8   No liability for loss      
The Bank is not liable for loss caused by the exercise or attempted exercise of,
failure to exercise, or delay in exercising, a right or remedy under a
Transaction Document.   18.9   Conflict of interest       The Bank’s rights and
remedies under any Transaction Document may be exercised even if this involves a
conflict of duty or the Bank has a personal interest in their exercise.   18.10
  Remedies cumulative       The rights and remedies of the Bank under any
Transaction Document are in addition to other rights and remedies given by law
independently of the Transaction Document.   18.11   Indemnities       Any
indemnity in a Transaction Document is a continuing obligation, independent of
the Borrowers’ other obligations under that Transaction Document and continues
after the Transaction Document ends. It is not necessary for the Bank to incur
expense or make payment before enforcing a right of indemnity under a
Transaction Document.

22



--------------------------------------------------------------------------------



 



18.12   Rights and obligations are unaffected       Rights given to the Bank
under a Transaction Document and the Borrowers’ liabilities under it are not
affected by anything which might otherwise affect them at law.   18.13  
Inconsistent law       To the extent permitted by law, each Transaction Document
prevails to the extent it is inconsistent with any law.   18.14   Supervening
legislation       Any present or future legislation which operates to vary the
obligations of the Borrowers in connection with a Transaction Document with the
result that the Bank’s rights, powers or remedies are adversely affected
(including by way of delay or postponement) is excluded except to the extent
that its exclusion is prohibited or rendered ineffective by law.   18.15   Time
of the essence       Time is of the essence in any Transaction Document in
respect of an obligation of a Borrower to pay money.   18.16   Variation and
waiver       A provision of a Transaction Document, or right created under it,
may not be waived or varied except in writing signed by the party or parties to
be bound.   18.17   Further steps       The Borrowers agree to do anything the
Bank may request (such as obtaining consents, signing and producing documents
and getting documents completed and signed):

  (a)   to bind the Borrowers and any other person intended to be bound under
the Transaction Documents;     (b)   to show whether the Borrowers are complying
with this agreement.

18.18   Counterparts       This agreement may consist of a number of copies,
each signed by one or more parties to the agreement. If so, the signed copies
are treated as making up the one document.   18.19   Governing law       Each
Transaction Document is governed by the laws of the Commonwealth of Puerto Rico.

EXECUTED as an agreement

23



--------------------------------------------------------------------------------



 



Loan Agreement
Schedule 1 — Conditions precedent (clause 3.4)
Conditions to first drawdown

•   Each item must be in form and substance satisfactory to the Bank.   •   The
Bank may also require other documents and information (see clause 3.5(f))   •  
Certification is to be by a director or secretary of the applicable Borrower,
that the item is true and complete as at a date no earlier than the date of this
agreement.

                      Item       Form   Required for
 
                1   Extract of minutes of a meeting of the Borrowers’ board of
directors which evidences the resolutions:   Certified copy   Each Borrower
 
               
 
  (a)   authorizing the signing and delivery of the Transaction Documents to
which the entity is a party and the observance of obligations under those
documents; and        
 
               
 
  (b)   appointing Authorized Officers of the entity.        
 
                2   Specimen signature of   Certified copy   Each Borrower
 
               
 
  (a)   each Authorized Officer of the entity; and        
 
               
 
  (b)   each other person who is authorized to sign a Transaction Document for
the Borrowers.        
 
                3   This agreement fully signed.   Original   Each Borrower
 
                4   A certificate of deposit opened by BSCH with the Bank in the
aggregate amount of the Facility to be provided as security for the Facility
under the Security Agreement, Pledge and Assignment.   N/A   BSCH and Each
Borrower
 
                5   The Security Agreement, Pledge and Assignment fully signed.
  Original   BSCH

Sch. 1 - 1

 



--------------------------------------------------------------------------------



 



Schedule 2 — Drawdown Notice (clause 3)

     
To:
  Banco Santander Puerto Rico
 
  207 Ponce de León Avenue
 
  San Juan, Puerto Rico 00917
 
   
Attention:
  [•]

[Date]
Drawdown Notice — Loan Agreement between Santander BanCorp, Santander Financial
Services, Inc. and Banco Santander Puerto Rico, dated March 25, 2008 (“Loan
Agreement”)
Under clause 3.2 (“Requesting a drawdown”) of the Loan Agreement, the Borrower
gives notice as follows.1
The Borrower wants to borrow under the Facility.

•   The requested Drawdown Date is [          ]2.   •   The amount of the
proposed drawdown is US$[          ].   •   The proposed drawdown is to be paid
to:

         
 
  Account number:   [                    ]
 
  Account name:   [                    ]
 
  Correspondent Bank:   [                    ]
 
  Swift:   [                    ]
 
  Beneficiary Bank:   [                    ]
 
  Swift:   [                    ]
 
  Beneficiary:   [                    ]

The Borrower represents and warrants that the representations and warranties in
the Loan Agreement are correct and not misleading on the date of this notice and
that each will be correct and not misleading on the Drawdown Date.
Clause 1 of the Loan Agreement applies to this notice as if it was fully set out
in this notice.
                                                            
[Name of person] being
an Authorized Officer of
[Name of Borrower]
Instructions for completion

1   All items must be completed.   2   Must be a Business Day within the
Availability Period

Sch. 2 - 1



--------------------------------------------------------------------------------



 



Signature page
DATED: March 25, 2008

             
 
           
 
           
SIGNED for and on behalf of
    )      
SANTANDER BANCORP
    )      
 
    )      
 
    )      
 
    )      
/s/ Carlos M. García
    )     /s/ María Calero
 
           
Signature
    )     Signature
 
    )      
Name: Carlos M. García
    )     Name: María Calero
 
    )      
Title: First Executive Vice President and
Chief Operating Officer
    )     Title: Executive Vice President and
Chief Accounting Officer
 
           
SIGNED for and on behalf of
    )      
SANTANDER FINANCIAL
    )      
SERVICES, INC.
    )      
 
    )      
 
    )      
 
    )      
/s/ María Calero
    )     /s/ Rafael S. Bonilla
 
           
Signature
    )     Signature
 
    )      
Name: María Calero
    )     Name: Rafael S. Bonilla
 
    )      
Title: Authorized Officer
    )     Title: Authorized Officer
 
    )      
 
           
SIGNED for and on behalf of
    )      
BANCO SANTANDER PUERTO
    )      
RICO
    )      
 
    )      
 
    )      
 
    )      
/s/ Carlos M. García
    )     /s/ José Santoni Gordon
 
           
Signature
    )     Signature
 
    )      
Name: Carlos M. García
    )     Name: José Santoni Gordon
 
    )      
Title: First Executive Vice President and
Chief Operating Officer
          Title: First Senior Vice President

